Citation Nr: 1032570	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a dental disability claimed 
as damage and disfigurement of the jaw secondary to in-service 
dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In June 2004, the Board remanded the issue on appeal and in a May 
2007 decision, the Board denied the issue.

The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2009 memorandum 
decision, the Court found that the Veteran's May 2005 VA 
examination failed to comply with the Board's remand 
instructions.  The Board's May 2007 denial was therefore vacated 
and remanded for readjudication.  The matter is now presented for 
the Board's further consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal is remanded for compliance with the remand 
instructions issued by the Board in June 2004 pursuant to Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In June 2004, a Board 
remand instructed that the Veteran be afforded a VA dental 
examination.  The purpose of the examination was to obtain 
opinions regarding the nature, extent and etiology of any current 
damage and disfigurement of the jaw.

In accordance with these remand instructions, the Veteran was 
afforded a VA examination in May 2005.  Unfortunately, while the 
Veteran's VA examiner provided some answers as to the current 
state of the Veteran's condition, the findings of the Veteran's 
examination were, as a whole, unresponsive to the inquiry raised 
in the remand.  Specifically, the examiner failed to provide in 
sufficient detail the changes to the soft tissue, bone and teeth 
and the aesthetic asymmetry of the Veteran's face due to the 
claimed in-service damage.  

The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall, 11 Vet. App. at 
271.  As there has been less than substantial compliance with the 
Board's June 2004 remand, the Board must remand for additional 
development prior to its adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must take appropriate action to 
secure any records which have not been 
previously secured, to include any ongoing VA 
treatment reports, for inclusion in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file.  If the 
RO/AMC cannot locate any identified records, 
the RO/AMC must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The formal finding must detail all 
actions undertaken in the records search. 38 
C.F.R. § 3.159(c)(2).  The RO/AMC must then: 
(a) notify the Veteran of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claim.  The Veteran 
must then be given an opportunity to respond.

2.  As ordered in the June 2004 Board remand, 
the RO/AMC should schedule the Veteran for a 
VA dental examination to determine the 
nature, extent, and etiology of any current 
damage and disfigurement of the jaw, to 
include changes to her soft tissue, bone and 
teeth as well as an aesthetic asymmetry of 
her face because of these changes, and 
bilateral extrusion of her ridge and molar 
pad areas as well as severe extrusion of 
teeth numbers 4, 14, 16 and mesio-angled 
number 17.  

The Veteran's claims file, to include this 
Remand, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should be 
performed and all findings should be reported 
in detail.  If any current damage and 
disfigurement of the jaw are found, the 
examiner, based on examination findings, 
medical principles, and historical records, 
including service medical records, should 
specifically state whether the Veteran's 
current damage and disfigurement of the jaw, 
to include aesthetic asymmetry of the face, 
are related to her period of active service, 
to include dental treatment performed 
therein.  The examiner should set forth the 
complete rationale for all opinions expressed 
and conclusions reached.

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand. If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall, 11 Vet. App. at 
271.

4. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran an appropriate 
supplemental statement of the case, and 
afford her and her representative the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



